DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
   NOTE:  Pages 4-5 have been crossed-out as they are duplicates of pages 1-2.

Drawings
The disclosure is objected to because of the following informalities:
   Figures 3 and 4:  Reference numeral "150a" should be corrected to read -- 150 -- as the shuttle valve (150) is a single element that works across all of the reaction vessels and should not be separated into portions (a, b, c, d).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "150a", as shown in Figures 3 and 4, does not appear within written specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  				Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The phrase -- now U.S. Patent No. 10,989,634, --  should be inserted prior to the term "entitled".
   Paragraph [0004], line :  The term "High Performance Liquid Chromatography" should be corrected to read -- high performance liquid chromatography -- as this term is not a proper noun.
   Paragraph [0004], line :  The term "Gas Chromatography" should be corrected to read -- gas chromatography -- as this term is not a proper noun.
   Paragraph [0005], line 3:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0005], lines 3-4:  The term "Fat Soluble Vitamins" should be corrected to read -- fat soluble vitamins -- as this term is not a proper noun.
   Paragraph [0005], line 6:  The term "Retinol" should be corrected to read
-- retinol -- as this term is not a proper noun.
   Paragraph [0006], line 4:  A -- comma -- should be inserted prior to the term "such" and after the term "re-extraction".  
   Paragraph [0017], line 1:  A -- comma -- should be inserted after the term "schematic".
   Paragraph [0025], line 11:  The article -- a -- should be inserted prior to the term "same".
   Paragraph [0027], line 3:  The article "a" should be deleted; and the term "pump" should be corrected to read -- pumps -- which corresponds to the plurality of valves and flow meters also shown in Figure 2.
   Paragraph [0029], lines 7-8:  A -- comma -- should be inserted after reference numeral "20" and after the term "microprocessor".
   Paragraph [0029], line 12:  The term "pump" should be corrected to read
-- pumps -- as there are a multitude of pumps being shown in Figure 2.
   Paragraph [0032], line 7:  The hyphen after the term "vent" should be deleted; or a -- hyphen -- should be added after the term "liquid".
   Paragraph [0032], lines 9 and 11:  A -- comma -- should be inserted prior to each occurrence of the term "such".
   Paragraph [0034], line 10:  Reference numeral "140" should be corrected to read -- 140a -- as the passage is discussing components of the reaction vessel (104a).
   Paragraph [0037], line 10:  Reference numeral "110" should be corrected to read --110a -- since all of the other components interacting with the base are referencing the first reaction vessel (104a); and thus, all of the numerals should end with the letter "a".
   Paragraph [0037], line 12:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0038], line 7:  The phrase "the between" should be deleted.
   Paragraph [0040], line 5:  Reference numeral "132" should be corrected to read -- 132a -- because again all of the reference numerals reference back to the first reaction vessel (104a).
    Paragraph [0040], line 7:  A -- comma -- should be inserted prior to the term "such" and after the term "hexane".
   Paragraph [0041], lines 3, 5, and 10:  The terms "reaction vessel" should be deleted as they are duplicated.  The phrase "the reaction vessel reaction vessel filter" is cumbersome and confusing.
   Paragraph [0041], line 4:  The second occurrence of the terms "reaction vessel" should be deleted.  
   Paragraph [0041], lines 6 and 8:  The first occurrence of the terms "reaction vessel" should be deleted.  
   Paragraph [0042], lines 1 and 5:  The first occurrence of the terms "reaction vessel" should be deleted.  
   Paragraph [0045], line 2:  Reference numeral "150" should be corrected to read -- 150a -- because again all of the reference numerals reference back to the first reaction vessel (104a).
   Paragraph [0045], line 4:  Should reference numerals -- 157a-157d -- be inserted prior to the introduction of reference numerals "158a-158d"?
   Paragraph [0045], line 6:  The phrase -- (as shown in FIG. 3) -- should be inserted prior to the term "illustrate".
   Paragraph [0051], line 3:  Reference numeral "104" should be corrected to read -- 104a -- as this is the only reaction vessel that can transfer material to a purification vessel with a sorbent (216a).
   Paragraph [0051], line 4:  Reference numeral "204" should be corrected to read -- 204a -- as this is the purification vessel that has a sorbent (216a).
   Paragraph [0051], line 5:  The term "Diatomaceous Earth" should be corrected to read -- diatomaceous earth -- as this term is not a proper noun.
   Paragraph [0053], line 3:  The term "chambers" should be corrected to read
-- chamber -- as there is only one reaction chamber (100).
   Paragraph [0054], line 3:  The term "Siliceous Earth" should be corrected to read -- siliceous earth -- as this term is not a proper noun.
   Paragraph [0054], line 5:  The term "vessels" should be corrected to read
-- vessel -- as only one vessel (204a) is being referenced.  
   Paragraph [0055], line 3:  The article "an" should be corrected to read -- a --.
   Paragraph [0057], line 8:  Reference numeral "304" should be corrected to read -- 304a -- since all of the other components are referenced  with respect to the first reaction vessel (104a).
   Paragraph [0059], line 2:  The term "vessels" should be corrected to read
-- vessel -- as only one (104a) is cited; otherwise the numeral "104a" should be corrected to read -- 104a-104d --.
   Paragraph [0059], line 3:  The term "containers" should be corrected to read
-- container -- as only one (304a) is cited; otherwise the numeral "304a" should be corrected to read -- 304a-304d --.
   Paragraph [0060], line 5:  The term -- sensor -- has been misspelled.  
   Paragraph [0061], line 5:  The term "Resistivity" should be corrected to read
-- resistivity -- as this term is not a proper noun.
   Paragraph [0062], line 2:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0062], line 6:  The term "pump" should be corrected to read
-- pumps -- as each reservoir is accompanied by a pump.
   Paragraph [0062], line 9:  The term "sensors" should be corrected to read
-- sensor -- as each cap appears to only contain one pressure sensor SP, as shown in Figure 4.
   Paragraph [0068], line 3:  The first occurrence of the term "Infant Formula" should be corrected to read -- infant formula -- as this term is not a proper noun.
	   Paragraph [0068], line 10:  The term "vessel" should be corrected to read
-- vessels --; and the verb "is" should be corrected to read -- are --; or the first occurrence of the article "the" should be corrected to read -- each --.
   Paragraph [0070], lines 3 and 7:  The first occurrence of the terms "reaction vessel" should be deleted.  
   Paragraph [0070], line 4:  The second occurrence of the terms "reaction vessel" should be deleted.
   Paragraph [0070], line 9:  The term "Hydrochloric" should be corrected to read
-- hydrochloric -- as the term is not a proper noun 
   Paragraph [0072], line 4:  The first occurrence of the terms "reaction vessel" should be deleted.  

Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
   Re claim 1, claim lines 4, 6, 14, and 17:  Each "comma" should be replaced with a -- semicolon --.
   Re claim 1, claim lines 4 and 7:  Each "comma" should be replaced with a
-- semicolon --.
   Re claim 8, claim line 5:  The "comma" should be replaced with a
-- semicolon --.
   Re claim 20, claim line 2:  The term -- vessels -- should be inserted after the term "evaporation"; and the claim should be ended with a -- period --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a reaction chamber comprising a reaction vessel, a filter, and a reaction vessel drain; and a purification chamber comprising a purification vessel, a selective sorbent, and a purification vessel drain; however, neither the reaction chamber nor the purification chamber contains the structure as recited in the claim.  Each reaction vessel (104a), which is located within the reaction chamber (100), contains the column (106a), drain (116a), and filter, not the reaction chamber itself.  The chamber simply acts as an oven for the reaction vessels; and contains the reaction vessels.  The purification chamber does the same with the purification vessel.  Both the reaction chamber and the purification chamber acts as housings used to house their respective vessels, but do not contain fluids themselves that undergo reaction or processing.  It appears that Applicant is loosely claiming the relationship between the chambers and their respective vessels.  It is the position of the Examiner that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the reaction chamber does not contain the structure contained within the reaction vessel; and the purification chamber does not contain the structure within the purification vessels.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,989,634.  Although the claims at issue are not identical, they are not patentably distinct from each other because the particulars of the structure recited in the patented claims read over the broader system and method claims.  The structure recited in the patented claims is capable of performing the method recited in the instant application claims; and reads on the broad structure recited in the system claims.
   The subject matter of claim 1 is obvious in view of patented claim 1 as the patented claims recite more narrowly the structure contained within the reaction vessel and the purification vessel rather than in the larger reaction and purification chamber, which contains the reaction vessel and the purification vessel, respectively.
   The subject matter of claim 2 is obvious in view of patented claim 2.
   The subject matter of claim 3 is obvious in view of patented claims 4 and 5.
   The subject matter of claim 4 is obvious in view of patented claim 8.
   The subject matter of claim 5 is obvious in view of patented claims 1 and 9.
   The subject matter of claim 6 is obvious in view of patented claims 12 and/or 13.
   The subject matter of claim 7 is obvious in view of patented claim 10.
   The subject matter of claims 8 and 9 is obvious in view of patented claim 1.
   The subject matter of claim 10 is obvious in view of patented claims 1 and 2.
   The subject matter of claim 11 is obvious in view of patented claims 1, 4, and 5.
   The subject matter of claim 12 is obvious in view of patented claims 1 and 3.
   The subject matter of claim 13 is obvious in view of patented claims 1 and 6.
   The subject matter of claim 14 is obvious in view of patented claims 1 and 9.
   The subject matter of claim 15 is obvious in view of patented claims 1, 9, and 10.
   The subject matter of claim 16 is obvious in view of patented claims 1, 12, and/or 13.
	   The subject matter of claims 17 and 18 is obvious in view of patented claim 1.
   The subject matter of claim 19 is obvious in view of patented claim 2.
   The subject matter of claim 20 is obvious in view of patented claims 1, 12, and/or 13.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-20 because the prior art of record fails to teach and/or make obvious the following:
      Claims 1-7:  Providing a system for extracting an analyte from a sample, the system comprising: a purification vessel column configured to receive the soluble components from the reaction mixture and the dissolved analyte, from the reaction vessel drain, a selective sorbent disposed in the purification vessel configured to retain contaminants from the soluble components of the reaction mixture and passing a purified analyte, and a purification vessel drain for dispensing the purified analyte from the purification vessel; an evaporation chamber comprising: an evaporation vessel configured to receive the purified analyte from the purification vessel drain; and a heater configured to evaporate a solvent from the purified analyte in combination with all of the remaining limitations of the claim.
      Claims 8-16:  Providing a system for extracting an analyte from a sample, the system comprising: a purification chamber comprising a purification vessel configured to receive the soluble components, including the dissolved analyte, from the reaction vessel, separate contaminants from the soluble components and dispense a purified analyte from the purification vessel; and an evaporation chamber comprising an evaporation vessel configured to receive the purified analyte from the purification vessel in combination with all of the remaining limitations of the claim.
      Claims 17-20:  Providing a method for extracting an analyte from a sample, the method comprising the steps of: receiving the soluble components, including the dissolved analyte, into a purification vessel; separating contaminants from the soluble components; and dispensing a purified analyte of the soluble component from the purification vessel into an evaporation vessel in combination with all of the remaining limitations of the claim.
	   The closest prior art to Collins, Sr. et al. (2019/0011338) discloses3 an instrument for analytical preparation whereby a sample is placed within a reaction vessel with a solvent.  The vessel further comprises a filter at the bottom of the vessel.  The dissolved sample is further collected within another container; but the reference fails to disclose purification and evaporation of the sample. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses isolating material that utilizes purification and evaporation without a reaction step.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571) 272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2855